Name: Commission Regulation (EEC) No 3016/92 of 20 October 1992 determining the extent to which applications lodged in October 1992 for import licences for fresh, chilled or frozen beef under the import arrangements provided for in the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 10. 92 Official Journal of the European Communities No L 305/11 COMMISSION REGULATION (EEC) No 3016/92 of 20 October 1992 determining the extent to which applications lodged in October 1992 for import licences for fresh, chilled or frozen beef under the import arrangements provided for in the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic can be accepted 31 December 1992 ; whereas the quantities covered by import licence applications are such that import licences may be granted for the full quantities applied for, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 898/92 of 8 April 1992 laying dowd detailed rules for the applicaiton of the import arrangements for fresh, chilled or frozen beef provided for in the Interim Associa ­ tion Agreements between the Community and the Repu ­ blic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic ('), amended by Regulation (EEC) No 1265/92 (2), and in particular Article 3 (4) thereof, Whereas Article 1 (1 ) and (2) of Regulation (EEC) No 898/92 fixes the quantity of fresh, chilled and frozen beef originating in Poland, Hungary and the Czech and Slovak Federal Republic which may imported under special conditions in respect of the period 1 October to HAS ADOPTED THIS REGULATION : Article 1 Import licences shall be granted for the full quantities covered by applications submitted for the period 1 October to 31 December 1992 under the import arran ­ gements referred to in Regulation (EEC) No 898/92, Article 2 This Regulation shall enter into force on 21 October 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 October 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 95, 9 . 4. 1992, p. 44. (2) OJ No L 135, 19. 5. 1992, p. 6.